This was an action by the appellant against the appellee to enjoin the appellee, the Public Service Commission of Indiana, from asserting, or attempting to assert, any claim of right to manage, operate, or control, or otherwise supervise, in any manner whatsoever, plaintiff's electric plant, and all finances derived and to be derived therefrom, and all expenditures made and to be made in reference thereto; and from the enforcement of all penalties, fines, and forfeitures, and to declare the Public Service Commission Act of 1913 unconstitutional and void.
The questions raised in the instant case, for all practical purposes, were presented in the case of City of Logansport v.Public Service Commission of Indiana (1931), 202 Ind. 523,177 N.E. 249, and were decided adversely to the appellant in the instant case.
Upon the authority of the case of the City of Logansport v.Public Service Commission of Indiana, supra, this case is affirmed.
Judgment affirmed.
Fansler, J., not participating.